Citation Nr: 1643179	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-33 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1963 to June 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

On his VA Form 9, the Veteran initially requested a videoconference hearing before a member of the Board; however, by written notice received in February 2013, the Veteran withdrew this request for a hearing. Thus, the Veteran's hearing request was cancelled and his representative was given an opportunity to submit written argument in favor of the Veteran's claims, which it did in October 2016.


FINDINGS OF FACT

1. The preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to service.

2. Affording the Veteran the benefit of the doubt, he is diagnosed with tinnitus that is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2015).


2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was afforded a VA audiological in August 2011.  Medical opinions were obtained in October 2011 and January 2012.  In an October 2016 written brief presentation, the Veteran's representative argued that the most recent medical opinion obtained in January 2012 is inadequate because the examiner did not review the entire claims file, including lay statements from the Veteran and his wife pertaining to in-service acoustic trauma.  Indeed, the January 2012 examiner did not review the entire claims file.  Instead, the examiner only reviewed the Veteran's service medical records.  However, the Board finds this error harmless, as the examiner conceded acoustic trauma in service and considered the Veteran's military noise exposure in providing an opinions.  Furthermore, taken together, the examination and medical opinions are adequate; as they were conducted by  medical professionals who solicited history from the Veteran, performed a thorough examination, and provided an opinion supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

II. Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), (including sensorineural hearing loss and tinnitus) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

III. Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss, which he attributes to in-service noise exposure.

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Here, the Veteran's service treatment records do not show that he had any complaints of or treatment for hearing loss during service.  At his March 1963 enlistment and April 1966 separation examinations, clinical evaluations of the ears were normal and audiometric testing showed normal hearing.  On an April 1966 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" ear trouble.

The Veteran was afforded an audiological evaluation in August 2011.  The examiner noted that during service the Veteran was exposed to noise through generators, hand tools, firing ranges, and explosives.  The Veteran denied occupational and recreational noise exposure.  The examiner diagnosed bilateral sensorineural hearing loss, and concluded that she cannot provide a medical opinion regarding the Veteran's hearing loss without resorting to speculation.  The examiner noted that the configuration of the Veteran's hearing loss is consistent with the effects of noise exposure.  However, the Veteran had normal hearing at discharge, and denied occupational and recreational noise exposure.  Therefore, the examiner stated that she cannot provide an explanation pertaining to the etiology of the Veteran's hearing loss.  

An October 2011 audiology note by another VA audiologist indicates that the Veteran's claims file was not made available for review during the August 2011 examination.  Although the August 2011 examiner indicated that the "veteran had normal hearing at discharge from service," it was not known whether there were other audiograms available in the claims file to compare with the separation audiogram.  Therefore, the October 2011 VA audiologist noted that an opinion regarding the Veteran's hearing loss cannot be rendered until the claims file is available for review.  

A VA medical opinion was obtained in January 2012.  The examiner reviewed the Veteran's service medical records and opined that it is less likely as not that the Veteran's bilateral hearing loss is caused by or a result of military acoustic trauma.  In providing an opinion, the examiner noted that the Veteran's enlistment and discharge audiograms indicated normal hearing with no significant threshold shift during military service.  

After reviewing the medical evidence, the Board finds that service connection for bilateral hearing loss is not warranted on a direct basis.  There is competent, credible evidence that the Veteran currently has bilateral hearing loss.  The VA examination report shows a diagnosis of bilateral hearing loss in accordance with 38 C.F.R. §3.385.  There is also evidence that the Veteran suffered acoustic trauma in service.  The Board notes that the Veteran's military occupational specialty (nuclear weapons electronics specialist) is consistent with his report of noise exposure.  Therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154 (a).

However, there is no evidence linking the Veteran's hearing loss to service, to include acoustic trauma.  The Veteran's service treatment records are silent for any complaints or diagnosis of hearing loss.  At his March 1963 enlistment and April 1966 separation examinations, clinical evaluations of the ears were normal and audiometric testing showed normal hearing.  On the April 1966 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" ear trouble.  Furthermore, the VA examination report and medical opinions do not link the Veteran's hearing loss to service.  The January 2012 examiner opined that it is less likely as not that the Veteran's bilateral hearing loss is caused by or a result of military acoustic trauma.  The examiner reasoned that the Veteran's enlistment and discharge audiograms indicated normal hearing with no significant threshold shift during military service.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The reference to a significant threshold shift during service or lack thereof indicates the opinion was not based solely on normal hearing at separation.  Cf. Hensley, 5 Vet. App. at 155.  Furthermore, the examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner considered the Veteran's history of noise exposure in service and provided an adequate rationale for the opinion.  

The Board is sympathetic to the Veteran's assertions that his hearing loss should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303 (b), as there is no evidence showing that the Veteran's hearing loss manifested in service or a continuity of symptoms after service. 

In light of the above discussion, the Board finds that the service connection claim for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b).

IV. Tinnitus 

The Veteran seeks service connection for tinnitus.  He attributes his condition to acoustic trauma experienced during active service.  As noted above, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154 (a).  However, the Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  At his March 1963 enlistment and April 1966 separation examinations, clinical evaluations of the ears were normal.  On an April 1966 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" ear trouble.

In July 2011, the Veteran and his wife, G.D., submitted statements indicating that the "ringing in his ears" began in service and has continued since then. 

In August 2011, the Veteran was afforded a VA examination, where he reported recurrent tinnitus that began in service.  The VA examiner opined that it is at least as likely as not that the Veteran's tinnitus is a symptom associated with his clinical diagnosis of hearing loss. 

A VA medical opinion was obtained in January 2012.  The examiner opined that it is less likely as not that the Veteran's tinnitus is caused by or a result of military acoustic trauma.  The examiner reasoned that the Veteran's tinnitus is most likely related to the same etiology as the hearing loss. 

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.

Although the Veteran's service medical records show no treatment for or complaints of tinnitus, the Veteran's lay statements indicate that he has suffered from ringing in his ears since service.  The Board finds no reason to question the Veteran's credibility.  The Board acknowledges the opinions provided by the VA examiners; however, after weighing the probative evidence of record including the Veteran's competent and credible assertions versus the VA medical opinions, the Board finds that the evidence is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


